Citation Nr: 0522559	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for skin cancer on a direct 
basis or, alternatively, as secondary to exposure to Agent 
Orange, solar rays and/or non-ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active military service from October 1971 to 
May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied a claim for 
service connection for skin cancer on a direct basis or, 
alternatively, as secondary to exposure to Agent Orange.  In 
April 2005, the veteran appeared and testified at the RO 
before C.W. Symanski who is the Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102 (West 2002).  The Board has rephrased the issue listed 
on the title page to reflect alternative theories of service 
connection raised by the veteran during the appeal period.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (VA 
must consider all theories of entitlement for service 
connection for the same underlying disorder as a single 
'claim'); Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a 
new theory of etiology regarding the same underlying disorder 
does not result a "new" claim for adjudication purposes).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The RO has adjudicated a claim of entitlement to service 
connection for skin cancer on a direct basis or, 
alternatively, as secondary to exposure to Agent Orange.  In 
a VA Form 21-4138 received in September 2003, the veteran 
alleged that his skin cancer was related to his service at a 
radar installation.  The Court of Appeals for Veterans Claims 
(CAVC) has taken judicial notice that naval radar equipment 
emits microwave-type non-ionizing radiation which is not 
subject to review under the ionizing radiation statute and 
regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) citing 
The Microwave Problem, Scientific American, September 1986; 
Effects upon Health of Occupational Exposure to Microwave 
Radiation (RADAR), American Journal of Epidemiology, 
Vol. 112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984.  In April 2005, the veteran alleged that his 
skin cancer was related to his in-service sun exposure.

The RO has not considered the theories that the veteran's 
skin cancer is due to his in-service exposure to non-ionizing 
radiation and/or solar rays.  The RO must consider the 
viability of these alternate theories of entitlement prior to 
any further adjudication by the Board.  Douglas v. Derwinski, 
2 Vet. App. 435 (1992).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).  On remand, the RO should provide the 
veteran a letter that advises him of the types of evidence 
and/or information necessary to substantiate a service 
connection claim based upon the alternate theories raised by 
the veteran as well as the relative duties on the part of 
himself and VA in developing his claim.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should provide the veteran a letter 
that advises him of the following:
	(a) the types of evidence and/or information 
necessary to substantiate a service connection 
claim on the theories of exposure to non-
ionizing radiation and solar rays; 
	(b) the relative duties on the part of 
himself and VA in developing his claim; and 
	(c) to submit all evidence and/or information 
in his possession which may be relevant to his 
claim on appeal.

2.  Following completion of the above, the RO 
should readjudicate the issue of entitlement to 
service connection for skin cancer on a direct 
basis or, alternatively, as secondary to 
exposure to Agent Orange, solar rays and/or 
non-ionizing radiation.  If any benefit sought 
on appeal remains denied, the veteran and his 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
An appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


